— Order unanimously affirmed. Memorandum: As found by Supreme Court, the record establishes, by a preponderance of the evidence, that defendant does not have a dangerous mental defect and is not mentally ill within the meaning of CPL 330.20 (1) (d) and is, therefore, entitled to be released from in-patient status on conditions (see, CPL 330.20 [12]).
The testimony of the psychiatrist and the psychologist who testified for petitioner, State Commissioner of Mental Health, established that, although defendant has a paranoid personality, he is not psychotic and does not suffer from a dangerous mental disorder, he does not presently require medication, and in-patient status is no longer necessary. Other testimony established that, during defendant’s 22-year stay at the psychiatric center, he did not exhibit any assaultive behavior. (Appeal from order of Supreme Court, Erie County, Ostrowski, J. — CPL 330.20.) Present — Denman, J. P., Boomer, Pine, Davis and Lowery, JJ.